Case: 13-60872      Document: 00512809537         Page: 1    Date Filed: 10/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60872
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 21, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
ERIKA MARISOL SALINAS-PACHECO,

                                                 Petitioner,

versus

ERIC H. HOLDER, JR., U.S. Attorney General,

                                                 Respondent.



                         Petition for Review of an Order of
                         the Board of Immigration Appeals
                                 No. A 201 297 271




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *


       Erika Marisol Salinas-Pacheco, a native and citizen of Honduras, peti-
tions this court to review the decision of the Board of Immigration Appeals

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60872    Document: 00512809537     Page: 2   Date Filed: 10/21/2014


                                 No. 13-60872

(“BIA”) dismissing her appeal of the order of the Immigration Judge (“IJ”)
denying her application for asylum and withholding of removal.          Salinas-
Pacheco claims that she was entitled to asylum and withholding of removal
because she was persecuted and fears persecution on account of her member-
ship in a particular social group, specifically, young women who resist gang
recruitment.
      We review the decision of the BIA and will consider the IJ’s decision only
to the extent it influenced the BIA. Shaikh v. Holder, 588 F.3d 861, 863 (5th
Cir. 2009). Questions of law are subject to de novo review, and factual findings
are reviewed for substantial evidence. Id. Under the substantial-evidence
standard, “reversal is improper unless we decide not only that the evidence
supports a contrary conclusion, but [also] that the evidence compels it.” Zhang
v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005) (internal quotation marks and
citation omitted).
      Contrary to Salinas-Pacheco’s assertion, the BIA applied the appropriate
social-visibility and particularity test to her claim that she was a member of a
particular social group.   In considering whether a particular social group
exists, the BIA considers “(1) whether the group’s shared characteristic gives
the members the requisite social visibility to make them readily identifiable in
society and (2) whether the group can be defined with sufficient particularity
to delimit its membership.” Orellana-Monson v. Holder, 685 F.3d 511, 519 (5th
Cir. 2012) (internal quotation marks and citations omitted).
      As with the petitioner in Orellana-Monson, Salinas-Pacheco’s purported
group lacks particularity because it “encompasses a wide swath of society
crossing many political orientations, lifestyles, and identifying factors.” Id.
at 522. Additionally, Salinas-Pacheco’s proposed group lacks social visibility
because there is no evidence that young women who were recruited to join



                                       2
    Case: 13-60872    Document: 00512809537    Page: 3   Date Filed: 10/21/2014


                                No. 13-60872

gangs but refused to do so would be perceived by society or by the gangs as
young women “non-recruits.” See id. Thus, the BIA’s determination that
Salinas-Pacheco failed to show persecution on account of membership in a par-
ticular social group, as required to succeed on a claim for asylum or with-
holding of removal, is substantially reasonable. See Shaikh, 588 F.3d at 863.
      Because Salinas-Pacheco cannot demonstrate that she is eligible for
asylum, she also cannot show that she meets the higher standard for with-
holding of removal. See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).
      Accordingly, the petition for review is DENIED.




                                       3